Citation Nr: 1426736	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-36 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was last before the Board in December 2011, when it was remanded for additional evidentiary development.  With respect to the issue of service connection for bilateral hearing loss, as will be discussed in greater detail below, a review of the claims file reveals substantial compliance with the Board's December 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, as will be discussed in the remand section below, with respect to the issue of service connection for a low back disability, the Board's December 2011 remand instructions were not complied with.  See id.

In an October 2012 rating decision, service connection for bilateral tinnitus was granted.  Neither the Veteran nor his representative has expressed disagreement with that decision.  Thus, the issue is not before the Board.

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have bilateral hearing loss that is attributable to active military service, and the Veteran's hearing loss did not manifest to a degree of 10 percent within one year of his separation from service.



CONCLUSION OF LAW

The Veteran does not have bilateral hearing loss that is the result of disease or injury incurred in or aggravated by active military service; this hearing loss may not be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The VCAA also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's claim of service connection for hearing loss, his claim was submitted in July 2008.  Through the July 2008 notice letter, the Veteran was informed of the evidence necessary to substantiate his claim of service connection.  In that letter, the Veteran was also informed of how VA determines effective dates and disability ratings.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  

Service treatment records are associated with the claims file. VA and private treatment records have been associated with the claims file as well.  To date, no further records outside the claims file have been identified by the Veteran.

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Pursuant to the Board's December 2011 remand, the Veteran was afforded a VA examination in September 2012 to assess the nature and etiology of any bilateral hearing loss.  The Veteran has asserted that the September 2012 VA examination was inadequate.  See October 2012 Statement of Veteran.  The Veteran argues that delayed onset hearing loss is possible and that the examiner inappropriately relied on a lack of hearing loss at the Veteran's separation from service.  First, the Veteran has not shown the necessary expertise to opine as to whether delayed onset hearing loss is or is not possible.  Moreover, while the examiner did consider the Veteran's hearing abilities at separation, the examiner did so in conjunction with a discussion of the Institute of Medicine's research on the issue of delayed onset hearing loss.  The examiner considered the Veteran's history, along with applicable medical literature on the topic of hearing loss.  Thus, the Board concludes that the examination was adequate for the purpose of evaluation the nature and etiology of the Veteran's bilateral hearing loss.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed; no further assistance to the appellant in developing the facts pertinent to the hearing loss issue is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Analysis

The Veteran asserts that he is entitled to service connection for bilateral hearing loss.  He states that he was exposed to loud noises while serving as a missile crewman, and that this exposure caused his current hearing problems.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The Veteran's September 2012 VA examination report showed bilateral hearing loss for VA purposes, as the Veteran had speech recognition scores of 80 percent bilaterally. 

While on active duty, the Veteran served as a missile crewman, and he states that he was exposed to high noise levels.  The Veteran's MOS is consistent with his reported noise exposure.  As such, in-service injury is established.

The remaining element is the existence of a nexus between the Veteran's current disability and his in-service injury.  Here, the Veteran cannot make an adequate showing.  The evidence indicates that the Veteran's bilateral hearing loss had its onset several decades following service and there is no competent evidence linking his hearing loss to service.

First, the Veteran's service treatment records indicate that he had normal hearing thresholds at separation.  See June 1967 Separation Examination.  A comparison with his thresholds at entrance is not possible, inasmuch as that examination used a whisper test.

The Veteran is also not entitled to service-connection for his bilateral hearing loss through a showing of continuity of symptomatology.  There is no indication that the Veteran's bilateral hearing loss was diagnosed or manifested to a compensable degree within one year of his separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Rather, at an August 2008 VA audiology consultation, the Veteran reported that he noticed a gradual decrease in his hearing in the past year-some forty years following his separation from service.  This information, coupled with no complaints of decreased hearing since service, renders any theory of continuity of symptomatology inapplicable.  

Additionally, a September 2012 VA examiner found that it was less likely than not that the Veteran's bilateral hearing loss was caused by his in-service noise exposure.  The examiner noted the Veteran's separation examination, which did not show hearing loss.  See June 1967 Separation Examination.  The examiner also discussed a study by the Institute of Medicine, which found there is no scientific evidence to support delayed onset hearing loss.  This opinion has high probative value, because the rationale provided was thorough and considered pertinent evidence and the Veteran's hearing loss history.  The examiner also provided a positive nexus opinion as to the etiology of the Veteran's bilateral tinnitus.  However, the examiner explained that an Institute of Medicine study supports the possibility of delayed onset tinnitus, whereas the delayed onset hearing loss is not supported by medical evidence.

The Board acknowledges the statement of the VA audiologist at the August 2008 audiology consultation.  There, the audiologist opined that "[i]t is as likely as not that a portion of this Veteran's hearing loss and subjective tinnitus could have been caused by the noise exposure suffered in the service." (emphasis added).  The examiner stated that he considered the Veteran's DD-214 in formulating that opinion.  That opinion, however, is speculative in that the audiologist basically asserted that it was possible that Veteran's bilateral hearing loss could be related to his period of service.   See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that service "could have" precipitated disability found too speculative).  Thus, that opinion is of limited probative value.

The Board also acknowledges the literature "Noise and Military Service" associated with the Veteran's claims file.  However, that document does not provide any evidence as to whether the Veteran's bilateral hearing loss is at all connected to his period of active service.  Instead, it is a generalized publication that does not offer an opinion as to the Veteran's specific situation.  At most, the publication provides that it is possible that the Veteran's hearing loss could be related to his period of service.  The treatise is not competent evidence of whether the Veteran's hearing loss is related to his period of active service.

Finally, the Board has considered the Veteran's own assertions that his bilateral hearing loss is etiologically related to his period of active service.  However, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis and etiology of a disability.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, those assertions are entitled to no probative weight.

Weighing the evidence of record, the Board concludes that the Veteran's hearing loss is not etiologically related to his period of active service.  On one hand, the treatise "Noise Exposure and Hearing Loss" and the August 2008 audiologist have highlighted that it is possible that the Veteran's hearing loss may be related to his period of active service.  On the other, the September 2012 VA examiner has opined that it is less likely than not that the Veteran's hearing loss was caused by his period of service.  In doing so, the examiner discussed the Veteran's hearing at separation and the Institute of Medicine's study explaining the lack of medical evidence supporting any theory of delayed onset hearing loss.  Given the thoroughness of the September 2012 and the lack of any competent evidence that the Veteran's hearing loss is actually related to his period of service, the Board concludes that the evidence does not establish a nexus between the Veteran's bilateral hearing loss and his in-service noise exposure based on either lay or medical evidence.  See 38 C.F.R. § 3.303.

In summary, the evidence does not establish that the Veteran's current bilateral hearing loss was incurred or aggravated during his military service.  The preponderance of the evidence is against service connection for a bilateral hearing loss disability on a direct or presumptive basis.  As such, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.

ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Pursuant to the Board's December 2011 remand instructions, the Veteran was afforded a VA examination to address the nature and etiology of his low back disability.

As explained in the December 2011 remand, the examiner was to opine as to whether it is at least as likely as not that the Veteran's service-connected right knee disorder caused or aggravated any low back disability.  The examiner was asked to specifically address the July 2009 VA examination and a September 2009 private medical opinion in formulating an opinion.

With respect to secondary service connection, an addendum opinion was tendered.  See September 2012 VA Examination Addendum (Virtual VA). In that addendum, the examiner opined that it was less likely than not that the Veteran's back disability was secondary to any service-connected right knee disability.  The examiner cited to a study explaining the linkage between aging and certain back disabilities.  However, the examiner did not specifically comment on the July 2009 VA examination or the September 2009 private medical opinion.

As the examiner failed to comply with the instructions of the Board's December 2011 remand, another remand is required to ensure compliance.  See Stegall, 11 Vet. App. 268. The examiner failed to even acknowledge the July 2009 VA examination and the September 2009 private medical opinion, let alone discuss the substance of those two reports.  Given the examiner's failure discuss the July 2009 VA examination and the September 2009 private medical opinion, substantial compliance with the Board's December 2011 remand is not found and such compliance must be achieved prior to adjudication of this appeal.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who examined the Veteran in September 2012.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.

(If that VA examiner is unavailable, provide the claims file to another competent expert for the opinion, or if necessary, schedule the Veteran to undergo a comprehensive VA examination to determine which back disabilities the Veteran currently suffers from and whether any of those disabilities are etiologically related to his active service or whether any back disability is caused or aggravated by the Veteran's service-connected right knee disability)

The examiner should specifically state whether it is at least as likely as not (50 percent or greater probability) that any low back disability is either caused or aggravated by the Veteran's service-connected right knee disability.

The examiner must specifically address the July 2009 VA examination and the September 2009 private medical opinion. 

A complete rational for any opinion expressed must be provided.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

2. The RO must ensure that the medical examination report and requested opinion complies with this remand and the questions presented in the request. If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  See Stegall, supra.

3. After undertaking any other development deemed appropriate the RO should re-adjudicate the issue on appeal. If the benefit sought is not granted, the Veteran, and his representative, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


